Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS POR ALLOWANCE 
The following is an Examiner's Statement of Reasons for Allowance: The prior arts of record teaches a method for operating a non-volatile memory circuit having a plurality of blocks in which memory cells of a block are formed along a plurality of word lines. The method includes maintaining for each of the blocks an experience count tracking the number program-erase cycles that the block has undergone and maintaining for each of the blocks a first read count tracking the cumulative number of reads for all words lines of the block since the block was last erased. In response to incrementing one of the first read counts, a comparison is performed of the incremented first read count to one of a plurality of first read count thresholds. Huang et al,, (U.S. Patent number 9,552,171) is one such example of prior art. The prior art of record, however, fails to teach, singly or in combination a method, a system, and a computer-readable storage medium comprises determining a first address located within a first region of a block, incrementing a read counter for the block by a default amount in response to the first address being located within the first region, receiving a second read request from a host system, the second read request is directed to second data stored at a second address in a block of the memory component, determining that the second address is located within a second region of the block, and increment the read counter for the block by a scaled amount in response to the second address being located within the second region. The subject matter sought to be patented as 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kumar et al, US, Patent # 10,714,195 relates to a system including a first block associated with a first read count and a first read threshold. The first read count is incremented when the first block is read, and when the first read count reaches the read threshold, a read reclaim test is performed,
Tuers et al., US. Patent # 10,014,060 relates to a method and system for reducing read disturb errors.
Nam et al., U.S. Patent # 10,170,190, relates to a method of controlling the operation of a memory controller that performs a reclaim operation of the selected memory blocks when the selected read count and/or the non-selected read count exceeds a read threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue Fee and, to avoid processing delays, should preferably accompany the issue Fee, Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
10714195Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/NADEEM IQBAL/ 
Primary Examiner, Art Unit 2114